Citation Nr: 0215452	
Decision Date: 10/08/02    Archive Date: 11/06/02

DOCKET NO.  01-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 2000 and April 2001 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  PTSD is primarily manifested by intrusive recollections 
and nightmares of war experiences; the disability is not 
productive of total social and occupational impairment.

2.  Service connected residuals of an old fracture of the 
left mandible do not affect the veteran's unemployability.

3.  Symptoms of PTSD do not preclude the veteran from 
obtaining and retaining substantially gainful employment.

4.  The veteran is unemployable by reason of non-service 
connected dementia and coronary artery disease.



CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).

2.  Entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking and that he might submit evidence and 
argument in support of his claims.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records reveal that, in April 
1945, he was seen at a service department facility in the 
Continental United States for a complaint of increasing 
nervousness for 6 months.  He had been on a destroyer which 
received no casualties during the Normandy invasion in 1944; 
he had no actual extreme battle experience.  On examination, 
he had a fine lingual tremor and a coarse digital tremor.  He 
was admitted to the United States Naval Hospital, Chelsea, 
Massachusetts.  In early May 1945, the discharge diagnosis 
was operational fatigue.  It was noted that he presented very 
little objective symptoms and that he had been a cooperative 
and pleasant patient.  He was discharged to duty.  At an 
examination for separation in March 1946, no psychiatric 
diagnosis was rendered.

At a VA psychiatric examination in April 1948, the diagnosis 
was asthenic reaction, chronic, manifested by nervousness, 
weak and trembling spells, ready fatigue, etc.  The examiner 
reported that the degree of incapacity was moderate.

A rating decision in April 1948 granted entitlement to 
service connection for asthenic reaction and assigned a 10 
percent disability evaluation.  The Board notes that asthenia 
is defined as lack or loss of strength and energy; weakness.  
Dorland's Illustrated Medical Dictionary 150 (28th ed., 
1994).

At a VA psychiatric examination in April 1957, when asked 
about his symptoms, the veteran said, "I go for a long time 
and it doesn't seem to bother me a bit.  As long as I work 
hard and rest good, I don't have any trouble.  At times I get 
a little grouchy but it doesn't bother me enough to get into 
trouble with anyone.  I'm in better shape than I was 10 years 
ago."  The diagnosis was no disease found.  The examiner 
commented that the veteran's symptoms were not severe enough 
to make a diagnosis of a psychoneurotic condition.

A rating decision in May 1957 reduced the evaluation for 
asthenic reaction to zero percent.

At a VA psychiatric examination in April 1971, it was noted 
that the veteran lived on a farm.  He was married and had 6 
children, 4 of whom were at home.  He worked as a carpenter 
and on his farm.  He was also pastor of a small church with 
40 to 50 members.  He was able to support his family fairly 
well.  A mental status examination was unremarkable.  The 
veteran stated that he had a feeling of being in a hurry.  
The diagnosis was anxiety state, mild degree.

A rating decision in April 1971 characterized the veteran's 
disability as anxiety reaction and confirmed and continued 
the non-compensable evaluation.

VA treatment records show that, in October 1991, the veteran 
underwent a coronary artery bypass graft surgery.  At a 
personal hearing in January 1999, the veteran's wife 
testified that he had retired in 1991.  When the veteran was 
asked at the hearing why he had stopped working in 1991, he 
stated that he had turned 65 years of age.

At a VA psychiatric examination in July 1993, the veteran 
gave a history of being anxious and nervous and having 
disturbed sleep.  He indicated that his family doctor had 
prescribed a pill for his nerves, the name of which he was 
unable to provide.  On mental status examination, he affect 
was somewhat nervous and occasionally tremulous.  He was 
alert and oriented times 3.  His registry was 3/3, with 
recall 2/3 with and without prompting.  The veteran was 
focused on his nervous symptoms and need for medication.  The 
diagnoses on Axis I were: anxiety disorder, not otherwise 
specified; history of PTSD, now in remission; and history of 
alcohol abuse.  The examiner commented that: the veteran's 
anxiety symptoms did not appear to involve memories of combat 
experiences; and the loss of structure in his life secondary 
to his retirement was probably contributing to his anxious 
symptoms.

A rating decision in August 1993 assigned an evaluation of 30 
percent for anxiety reaction.

At a VA psychiatric examination in September 1994, the 
veteran complained that he had a lot of anxiety.  He stated 
that on some days he was so upset and nervous that he simply 
could not leave the house.  He had been having minor motor 
vehicle accidents.  He stated that he was very irritable and 
felt very tense.  On mental status examination, the veteran 
described his mood as somewhat depressed.  It was difficult 
to get a thorough history from him.  He stated that he was 
having trouble with his memory and with getting around and 
that he was feeling confused about things.  The diagnoses on 
Axis I were anxiety disorder, not otherwise specified, and 
probable major depression, in almost complete remission 
because of treatment.  The examiner stated that she wondered 
about ruling out early dementia.

A rating decision in February 1995 granted an increased 
evaluation of 50 percent for anxiety reaction.

VA outpatient treatment notes in January 1996 contained an 
assessment of dementia (Alzheimer's vs. multi-infarct) with 
decreased memory.

At a VA psychiatric examination in August 1996, it was noted 
that the veteran had significant difficulty with short-term 
memory and that he had had a progressive decline in his 
short-term memory function for 3 years.  The veteran also 
reported that he had been having nightmares of wartime ship 
experiences for several years.  On mental status examination, 
he had significant deficits in short-term recall.  The 
diagnoses on Axis I were PTSD and dementia.  The examiner 
assigned a Global 
Assessment of Functioning (GAF) score of 55.  The Board notes 
that the GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 55 denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

At a VA psychiatric examination in July 1998, it was noted 
that the veteran had significant difficulty with short-term 
memory and some difficulty with long-term memory.  He had had 
a progressive decline in memory for 5 years and had been told 
by his primary care doctor that he should no longer drive.  
The veteran complained of intrusive recollections of war 
experiences and nightmares of war on a regular basis.  He had 
difficulty with avoidant behavior, insomnia, and slow 
response.  On mental status examination, he was not fully 
oriented to time.  His memory was impaired for short-term 
recall and, to a minor degree, for long-term recall.  The 
diagnoses on Axis I were PTSD and dementia.  The examiner 
assigned a GAF score of 45, which denotes serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  The examiner found that the veteran's dementia 
was totally unrelated to his service connected anxiety 
disorder.  He reported that the veteran's anxiety disorder 
was productive of mild to moderate impairment in the ability 
to pursue gainful employment.

At the hearing in January 1999, the veteran testified that: 
he did not have a nightmare about the war every night; he 
might go a month without a nightmare; a doctor told him that 
he had had mini-strokes; and, when he was out driving, 
sometimes he did not know how to get home.  His wife 
testified that she was concerned about his memory.

In January 1999, the veteran's VA primary care clinic 
physician stated that the veteran had some cortical 
degeneration and that it was not unusual that the veteran was 
consumed with his memory of naval combat with German 
submarines.

At a VA psychiatric examination in June 2000, the veteran 
complained of "fear attacks" when he first had a feeling of 
uneasiness and gradually developed shortness of breath, 
dizziness, headache, and heaviness in the chest.  It was 
noted that this sounded more like a panic attack.  The 
veteran said that he was sleeping fine and only occasionally 
had trouble sleeping.  He had had symptoms of PTSD, including 
nightmares and avoidant behavior.  He was taking Wellbrutin 
and Clonazepam.  On mental status examination, his mood was 
anxious; he was alert and oriented times 3; memory was 3/3 
and registration was 1/3 after 3 minutes.  The diagnoses on 
Axis I were PTSD and anxiety with panic attacks.  The 
examiner assigned a GAF score of 63, which denotes some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.

A rating decision in July 2000 granted an evaluation of 70 
percent for anxiety reaction.

In a statement received in August 2000, the veteran said, 
"If it wasn't for my wife taking care of my affairs and 
myself, I'd have to be in a home somewhere, because I don't 
have the capability of caring for myself like you all 
think."  

In October 2000, the veteran asserted a claim of entitlement 
to TDIU.

In March 2001, the Chief of the compensation and pension 
service at a VA Medical Center reviewed the veteran's chart 
and examined the veteran.  He reported that: the veteran was 
unable to give a history and so information was obtained from 
his wife; the veteran was very forgetful and occasionally 
became lost in his own home; he could not perform activities 
of daily living such as dressing himself or obtaining food 
secondary to dementia.  On mental status examination, he was 
oriented to place but not to time.  The examining physician 
found that the veteran obviously had clear evidence of 
dementia and that he was not employable due to his dementia.  
The examiner also found that the veteran had significant 
coronary artery disease, status post coronary artery bypass 
graft, which was refractory to medical management and which 
rendered him unemployable. 

At a VA examination in March 2001, the veteran complained of 
having fear attacks once or twice a month in which he had 
shortness of breath, an increased heart rate, and a 
generalized, paralyzing fear.  He had some daily anxiety and 
was worried about his health problems.  He had intrusive 
memories of the war, which he tried to ward off, and 
nightmares at times.  He had had a bypass operation and 
placement of multiple stents.  He had also had strokes, 
which, he said, left his left arm almost useless.  A mental 
status examination was essentially unremarkable.  His 
cognitive impairment was not tested.  The diagnoses on Axis I 
were: PTSD; major depressive disorder, recurrent, in 
remission; and rule out mild dementia.  The examiner 
commented that it did not appear that the veteran's anxiety 
symptoms had had a whole lot of effect on his marriage or 
vocational history and his degree of impairment was mild to 
moderate.  The GAF score was 55.

Analysis

I.  Increased Rating

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general formula for rating mental disorders, provide 
that a  50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In the veteran's case, the Board finds that the disability 
picture presented by the veteran's service connected PTSD 
does not more nearly approximate the criteria for a schedular 
evaluation of 100 percent.  The Board notes that the 
veteran's dementia is not a service connected disability and 
that his memory loss associated with dementia has not been 
found by examining physicians to be a symptom of service 
connected PTSD.  The Board notes that the examiner in July 
1998 found that the veteran's dementia is totally unrelated 
to his service connected psychiatric disability, and there is 
no contrary medical finding or opinion in this case.  
Multiple psychiatric examinations have demonstrated that the 
veteran's predominant PTSD symptoms are intrusive 
recollections and nightmares of war experiences.  However, 
the evidence shows that the veteran was not injured in any 
way during World War II and his ship was not attacked.  His 
memories and nightmares thus relate to the fear he felt when 
he was present in a combat zone on a destroyer which was 
attacking enemy ships.  The examiner in March 2001 found that 
the veteran's anxiety symptoms had not had much of an effect 
on his ability to work, and the Board notes that the veteran 
retired at age 65 after a heart bypass operation and not 
because of psychiatric disability.  None of the physicians 
who have evaluated the veteran have found that his PTSD 
symptoms have been productive of total occupational and 
social impairment, which is required for an evaluation of 100 
percent.  Indeed, his lowest GAF score, assigned in July 
1998, which reflected impairment not only from PTSD but also 
from dementia was 45, denoting serious symptoms or any 
serious impairment in social, occupational, or school 
functioning but not total occupational and social impairment.  
In sum, the evidence of record does not show that the 
criteria for a schedular rating of 100 percent have been met, 
and entitlement to that benefit is not established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2001) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's PTSD is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards, and thus a referral for an evaluation on an 
extraschedular basis is not warranted. The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. TDIU

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001).  The veteran's employment 
history, educational and vocational attainment, as well as 
his particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341 (2001).  The term unemployability, as used in 
VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGC 75-91, 57 Fed.Reg. 
2317 (1992).
 
Age may not be considered as a factor in evaluating service 
connected disability, and unemployability, in service 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2001).

The Board notes that, in addition to PTSD, the veteran is 
service connected for residuals of an old fracture of the 
left mandible, evaluated as non-compensably (zero percent) 
disabling.  The veteran does not contend, and the evidence 
does not show, that residuals of an old fracture of the left 
mandible affect his current employability.

The veteran and his representative have contended that the 
veteran is unable to obtain or retain substantially gainful 
employment by reason of PTSD symptomatology.  However, it 
does not appear that the veteran has applied for employment 
since his voluntary retirement in 1991, and he has not 
submitted any statements by prospective employers that he was 
not hired because of a history of PTSD.  More importantly, 
none of the many physicians who have evaluated the veteran 
have reported that his PTSD symptoms such as intrusive 
memories and nightmares have rendered him unemployable.  The 
VA chief of the compensation and pension service reported in 
March 2001 that the veteran's service connected disabilities 
of dementia and coronary artery disease make him 
unemployable.  As noted above, the Board has found that the 
veteran's PTSD has not resulted in total social and 
occupational impairment.  In addition, the veteran's advanced 
age may not be considered in determining whether PTSD results 
in unemployability in the veteran's case.  As the examiner in 
July 1998 found, the veteran's PTSD has been productive of no 
more than moderate impairment in the ability to pursue 
gainful employment.  The Board concludes that the veteran is 
not unemployable by reason of service connected disabilities, 
and, therefore, entitlement to TDIU is not established.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
  
ORDER

An increased evaluation for PTSD is denied.

A total disability evaluation based on individual 
unemployability due to service connected disabilities is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

